Title: To Thomas Jefferson from William Duane, 15 February 1806
From: Duane, William
To: Jefferson, Thomas


                        
                            15 Feb 1806
                        
                        
                     
                        
                           
                           President UStates,
                           
                           
                        
                        
                           1805
                           
                           To Wm. Duane
                           Dr.
                           
                        
                        
                           June
                           6.
                           To 2 pieces of broad Red tape,
                           $0
                           .50
                        
                        
                           
                           25.
                           “ 1 Philadelphia Directory
                           1
                           .12½
                           
                        
                        
                           
                           
                           “ 140 printed Invitations 26th. Jany. 1805
                           3
                           .00
                        
                        
                           Octor.
                           7.
                           “ 1 ream Hot pressd. letter paper,
                           7
                           .00
                        
                        
                           
                           
                           “ 1 phial [Iapand.] Ink
                           1
                           .25
                        
                        
                           
                           12.
                           “ ½ qr. small Hot pressd. letter paper,
                           
                           .20
                        
                        
                           
                           23.
                           “ 3 gills of Ink
                           
                           .18½
                           
                        
                        
                           Decr.
                           14.
                           “ 1 Mariner’s Dictionary
                           1
                           .50
                        
                        
                           
                           
                           “ 1 Bartram’s Travels
                           2
                           .00
                        
                        
                           
                           17.
                           “ 2 papers of Ink powder
                           
                           .25
                        
                        
                           1806
                           
                           
                           
                           
                        
                        
                           Jany
                           11
                           
                           “ 1 ream Hot pressd. letter paper
                           7
                           .00
                        
                        
                           Feby.
                           13
                           
                           “ 1 ℔ of Red Wafers
                           2
                           .50
                        
                        
                           
                           15
                           
                           “ 3 pieces of Red tape
                           
                           .75
                           
                        
                        
                           
                           
                           
                           
                              $26
                           
                           
                              .26
                           
                        
                     
                  
                        
                        
                  
                     
                        
                           
                           President U States,
                           
                        
                        
                           
                           To Wm Duane
                           Dr.
                        
                        
                           For
                           subscription to the Daily Aurora from
                           
                        
                        
                           
                           1st May 1802 to 1st May 1806
                           $32.00
                        
                        
                           For
                           do—to the Country Aurora from
                           
                        
                        
                           
                           1 May 1802 to 1 May 1806 sent to Milton,
                           
                        
                        
                           
                           Va to 6th. May 1803 & since that time
                           
                        
                        
                           
                           filed in the Aurora office,
                           
                              20.00
                           
                        
                        
                           
                           
                           
                              $52.00
                           
                        
                     
                  
                        
                    